Case 1:19-cv-07770-NRB Document 26 Filed 07/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee x
STEVEN HIRSCH,

Plaintiff,

ORDER
- against -
19 Civ. 7770 (NRB)

NEWSWEEK MEDIA GROUP, INC.,

Defendant.
ae ee ee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

It having been reported to this Court on July 8, 2020 that
this case has been settled, it is

ORDERED that the above-captioned action be, and hereby is,
dismissed without costs and without prejudice to restoring the
action to this Court’s calendar if the application to restore the

action is made by August 7, 2020.

DATED: New York, New York
July 28, 2020

tf # > ff nee
¥ (L7 fe i
s Actin: - ¢ od a han bet
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
